Exhibit 10.01

 

February 15, 2005

 

Mr. David L. Boyle

158 Zaccheus Mead Lane

Greenwich, CT 06831

 

Dear Mr. Boyle:

 

This retirement agreement (the “Retirement Agreement”) sets forth our agreement
concerning your retirement arrangement from Ambac Financial Group, Inc.
(“Ambac”).

 

1. Effective Date of Retirement

 

Your last day of employment with Ambac (the “Retirement Date”) will be the
earlier of (i) June 30, 2005, or (ii) thirty days following the date you provide
written notice of retirement to Ambac’s CEO. If no notice is given under clause
(ii) of the previous sentence, your retirement shall be automatically effective
at 5:00 p.m. (New York City Time) on the date specified in clause (i) of the
previous sentence without any further action by either party. In the event that
Ambac desires to terminate your employment for any reason whatsoever prior to
(i) or (ii), above, it shall provide you with written notice of such intention
at least 20 work days in advance of its intended date of termination in order to
allow you sufficient time and opportunity to retire in lieu thereof.

 

2. Employment Period

 

  (a) During the period from the date of this Retirement Agreement (“Agreement
Date” or “Date of Agreement”) through the Retirement Date (the “Employment
Period”), you will continue to report to Ambac’s CEO and perform your full-time
duties.

 

  (b) During the Employment Period, you will continue to receive your regular
salary at the rate in effect as of the Date of Agreement. Such salary will be
paid to you in accordance with Ambac’s normal payroll practices and procedures.

 

  (c) Subject to Section 4, you will be awarded a bonus of $600,000 for the 2004
performance year (the “2004 Bonus”), to be paid within ten business days of the
date you execute the Retirement Agreement and first Waiver and General Release
Agreement.

 

  (d) Subject to Section 4, you will be awarded 20,177 Restricted Stock Units on
the date you execute the Retirement Agreement and Waiver and General Release
Agreement (the “RSU Award”) subject to the terms and conditions of the January
2005 Notice of Award of Long Term Incentive Compensation in the form of
Restricted Stock Units as approved by Ambac’s Compensation Committee on

 

1



--------------------------------------------------------------------------------

January 24, 2005. The RSU Award, and all accrued dividend equivalents related to
the RSU Award, will vest in accordance with the terms of the RSU Award agreement
and be settled on the second anniversary of the vesting of the RSU Award.

 

3. Outplacement

 

Ambac will pay up to $15,000 for outplacement services to be provided to you
until the date on which you secure new employment or engage in any consulting or
independent contractor work. If Ambac is not invoiced by the outplacement
provider by December 15, 2005, you forfeit the right to the payment arrangement
set forth in the preceding sentence. The selection of the service provider,
dates and scope of services will be as you elect.

 

4. Release Obligation

 

Ambac’s obligations under this Retirement Agreement, including its obligation to
provide you with the 2004 Bonus and RSU Award, are contingent on the execution,
delivery and non-revocation of this Retirement Agreement and the Waiver and
General Release Agreement in the form set forth as Exhibit A hereto and, in
addition, the execution, delivery and non-revocation, on the Retirement Date, of
the Waiver and General Release Agreement in the form set forth as Exhibit A
hereto in respect of your Employment Period. In the event the agreements
described in the preceding sentence are not executed and delivered, or are
revoked, (a) the RSU Award will not vest and will be immediately cancelled and
(b) you will be required to reimburse Ambac the entire amount of the 2004 Bonus
within ten business days of your last day of employment or, if later, the
revocation date.

 

5. Accrued Obligations

 

On the Retirement Date, Ambac will pay you (i) any earned but unpaid base salary
for the period through the Retirement Date and (ii) any unused, fully accrued
vacation as of the Retirement Date. In addition, Ambac will pay you for any
unreimbursed business expenses incurred by you for the period through the
Retirement Date, provided, that all of your reimbursable business expenses are
submitted in accordance with Ambac’s business expense reimbursement policy. Such
reimbursement(s), if any, shall be paid in accordance with Ambac’s normal
practices and procedures.

 

6. Welfare Benefits

 

  (a) During the Employment Period, you will continue be eligible to participate
in all welfare benefit programs available to Ambac’s full-time employees in
accordance with the terms of such programs.

 

  (b) On and after the Retirement Date, you will be entitled to receive
continuation coverage under Section 4980B(f) of the Internal Revenue Code of
1986, as amended (relating to “COBRA” coverage), or you may elect to receive
retiree medical and dental coverage (so long as you elect to begin receipt of
your pension payments upon retirement).

 

2



--------------------------------------------------------------------------------

7. Retirement Benefits

 

  (a) During the Employment Period, company-match and profit-sharing
contributions will be credited on your behalf to the Ambac Savings Incentive
Plan in accordance with the terms and conditions of such plan.

 

  (b) You will be vested in Ambac’s Pension Plan as of the Retirement Date and,
therefore, will be entitled to a benefit as a vested participant from Ambac.
Your pension benefit and supplemental benefit calculation, including the
Supplemental Pension Agreement dated April 30, 1997, will include all credited
service through the Retirement Date.

 

8. Other Benefits

 

Ambac will pay you all amounts, if any, due but not previously paid to you,
pursuant to the terms of any management retention agreement, welfare, pension,
deferred compensation or other benefit plan as of the Retirement Date, or which
by their terms extend to or beyond the date of retirement.

 

9. Stock Options and Restricted Stock Units

 

Except as provided in Section 2(d), all stock options and restricted stock units
previously granted to you will vest on the Retirement Date, pursuant to the
terms of the applicable plans and award agreements. After the Retirement Date,
you will have three years to exercise your stock options. Any stock options not
exercised within the time frame set forth in the preceding sentence will be
forfeited. Except as provided in Section 2(d), restricted stock units will be
settled no sooner than the six month anniversary of the Retirement Date and no
later than February 2006.

 

10. Return of Property

 

Any Ambac property currently in your possession and any property made available
to you in connection with your employment relationship with Ambac must be
returned to Ambac on or prior to the Retirement Date.

 

11. Confidentiality

 

In consideration for the payments described above, you agree to the following:

 

  (a) Ambac (for purposes of this Section 11, Ambac refers to Ambac and all of
its affiliates) is engaged in a highly competitive business and that, in
connection with your employment, you have access to information relating to
Ambac’s business that provides Ambac with a competitive advantage, that is not
generally known by

 

3



--------------------------------------------------------------------------------

persons not employed by Ambac, and that could not easily be determined or
learned by someone outside Ambac (collectively, “Confidential Information”).
Subject to the foregoing, such Confidential Information may include, but is not
limited to, the characteristics and preferences of Ambac’s customers (as defined
below) and accounts, matters relating to information, pricing, fee and
commission structures, trading policies and procedures, trade secrets, records,
files, memoranda, documents, reports, and other written, printed or recorded
materials and data, regardless of data storage method (collectively “Documents”)
received, created, or used by you during the course of your employment and other
methods of doing business, whether or not marketed as confidential or secret. As
used herein, “Customer” shall include all clients and actively pursued
prospective clients of Ambac.

 

  (b) You agree that before and after the Retirement Date, you shall not,
directly or indirectly, use or disclose such Confidential Information, except as
may be necessary in the good faith performance of your duties to Ambac. You
acknowledge that all Confidential Information will remain the sole property of
Ambac and all such Confidential Information, other than intellectual knowledge,
will be returned by you to Ambac within five business days of the Retirement
Date. The terms and conditions of this Section 11(a) and (b) are in addition to
and do not supersede or replace the terms and obligations of Ambac’s Code of
Business Conduct.

 

  (c) You further agree that from the Agreement Date through one year
anniversary of the Retirement Date, you will not, for any reason, unless Ambac
consents in writing, (i) solicit the business of or encourage or assist any
other party in competition with Ambac to solicit any such Customer or account of
Ambac in connection with any business activities of Ambac as of the Retirement
Date or (ii) hire or seek to hire, whether on your own behalf or on behalf of
any other person or entity, any person who is an employee of Ambac at the
Retirement Date, or who left the employ of Ambac within three months prior to
such date. It is acknowledged that employees and/or clients may become employed
by, or clients of any other organization with which you may hereafter become
associated but that same will not violate these provisions unless you have been
personally involved in such solicitation or provided to names thereof to allow
another person to engage in the solicitation. Moreover, it should be
acknowledged that “clients” may be clients of multiple organizations, one of
which is Ambac and another may be any other organization with which you become
associated.

 

If you breach any of the terms of this Section 11(c), you forfeit your right to
future payments provided for herein from the date of such breach and, to the
extent any payments have been made, you agree to return all payments made
pursuant to this Retirement Agreement; and the RSU Award will be forfeited.

 

  (d)

In view of the nature of Ambac’s business, you also acknowledge that the
restrictions contained in this Section 11 are fair, reasonable and necessary to

 

4



--------------------------------------------------------------------------------

protect the legitimate business interests of Ambac and that Ambac will suffer
irreparable harm in the event of any actual or intended violation by you of this
paragraph. You, therefore, agree that, in the event of any actual or intended
violation by you of Section 11(b) or 11(c), Ambac shall be entitled to a court
order requiring you to cease any such violations in addition to and without
prejudice to any other rights or remedies which may be available to Ambac
through the legal system.

 

  (e) You shall not be deemed to be in breach of any covenant set forth in this
Retirement Agreement on the basis of any communications you may have with third
parties relating to: (i) the fact and circumstances of your employment and
retirement by/from Ambac; (ii) your job titles at Ambac; (iii) the dates of your
employment by Ambac; (iv) the responsibilities and authorities of your positions
at Ambac; (v) the nature and extent of your achievements during employment by
Ambac; (vi) the names and positions of individuals with whom you worked during
your employment at Ambac; and (vii) the restrictions on your post-retirement
date employment activities. You hereby authorize Ambac to provide the
information responsive to items (i) through (iv) and (vi) to prospective
employers.

 

  (f) You shall not be deemed in breach of the confidentiality obligations set
forth in this Section 11 if, compelled by legal process or court order, you are
to participate in any administrative, judicial or criminal investigation, probe,
grand jury proceeding or other demand for testimony, information or
documentation.

 

  (g) In the event of any breach of this paragraph 11, Ambac shall provide you
with written notice (to the address set forth on page one of this Agreement) and
you will have ten business days from the date of receipt of said written notice
to cure any curable breach. If you fail to cure any such breach or the breach is
not curable, Ambac shall be released from any obligation to make any payment to
you or on your behalf and provide any benefits under this Agreement. Ambac shall
be further entitled to pursue any and all of its remedies under the law arising
out of such breach including, but not limited to, recoupment of all monies paid
to you by Ambac or as a result of your entering into this Agreement. In any
action alleging breach of this Agreement, the prevailing party shall be entitled
to recover reasonable costs and/or attorneys’ fees incurred to enforce this
Agreement. Upon written request, you will receive Ambac’s determination in
writing regarding whether a particular activity or act would be deemed in breach
of your obligations and/or covenants under this Retirement Agreement.

 

12. Withholding

 

Any payments made or benefits provided to you under this Retirement Agreement
will be reduced by any applicable withholding taxes.

 

5



--------------------------------------------------------------------------------

13. Cooperation

 

  (a) You agree to make yourself available to Ambac (for purposes of this
Section 13, Ambac refers to Ambac and all of its affiliates), at reasonable
times and places, and subject to non-interference with your then employment or
business activities, to provide information to Ambac or its representatives in
connection with any matters relating to the business or affairs of Ambac, and
any pending or future governmental or regulatory investigation, civil or
administrative proceeding, litigation, arbitration or other proceeding related
to the business of Ambac during your term as an officer of Ambac or your
employment with Ambac. Ambac will reimburse you at your then daily rate of base
compensation, certified by you in writing, for any lost wages and/or reasonable
out-of-pocket expenses incurred in connection with the provision of such
cooperation and assistance, provided that Ambac’s prior written approval for
such expenses have been obtained. Such expenses will include reasonable attorney
fees only in the event representation by Ambac’s counsel is deemed, by Ambac’s
counsel, to be a conflict of interest. You agree to reasonable requests by Ambac
to travel in performing services pursuant to this Section 13(a).

 

  (b) To the extent you are a named party to any action, suit or proceeding as a
result of your having been an officer or employee of Ambac or any of its
affiliates, Ambac will indemnify you to the fullest extent permitted (including
payment of expenses and fees in advance of final disposition of a proceeding) by
the laws of the State of Delaware or by the Certificate of Incorporation and
By-Laws of Ambac and you shall be entitled to the protection of any insurance
policies Ambac may elect to maintain generally for the benefit of its directors
and officers (and to the extent Ambac maintains such an insurance policy or
policies, you shall be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage provided for any
officer or director of Ambac), against all costs, charges and expenses
whatsoever incurred or sustained by you or your legal representatives at the
time such costs, charges and expenses are incurred or sustained, in connection
with such actions.

 

14. Entire Agreement

 

This Retirement Agreement sets forth the entire agreement and understanding of
the parties hereto and supersedes and replaces all prior or contemporaneous
agreements or understandings, oral or written, negotiations, or discussions
relating to the subject matter of this Retirement Agreement. This Retirement
Agreement may be amended only by written document signed by the parties hereto.

 

15. Severability

 

In the event that any one or more of the provisions of this Retirement Agreement
shall be held invalid, illegal or unenforceable, the validity and enforceability
of the remainder of the Retirement Agreement shall not in any way be affected or
impaired thereby.

 

6



--------------------------------------------------------------------------------

16. Counterparts

 

This Retirement Agreement may be executed by the parties hereto in counterparts,
each of which shall be deemed an original, but both such counterparts shall
together constitute one and the same document.

 

17. Governing Law

 

This Retirement Agreement will be governed by, and construed in accordance with,
the laws of the State of New York.

 

18. Revocation

 

  (a) You are required to execute and deliver the Waiver and General Release
Agreement in the form set forth as Exhibit A hereto and, in addition, execute
and deliver, on the Retirement Date, the Waiver and General Release Agreement in
the form set forth as Exhibit A hereto in respect of your Employment Period.

 

  (b) This Waiver and General Release Agreements may be revoked by you within
the 7-day period described therein. In the event of any such revocation by you,
all of Ambac’s obligations under this Retirement Agreement will terminate and be
of no further force and effect as of the date of such revocation. No such
revocation by you will be effective unless it is in writing and signed by you
and received by Ambac prior to the expiration of the Revocation Period. The
revocation must be mailed or delivered to Gregg L. Bienstock, Esq., Senior Vice
President, Ambac Financial Group, Inc., One State Street Plaza, New York, New
York 10004.

 

* * *

 

IN WITNESS WHEREOF, Ambac has executed this Retirement Agreement as of the date
first set forth above and you have executed this Retirement Agreement as of the
date set forth below (or, if you do not include a date under your signature
line, the date set forth shall be the date this Retirement Agreement, signed by
you, is received by the Company.

 

AMBAC FINANCIAL GROUP, INC.

By:

 

/s/ Gregg L. Bienstock

--------------------------------------------------------------------------------

   

Gregg L. Bienstock

   

Senior Vice President

 

ACCEPTED AND AGREED:

By:

 

/s/ David L. Boyle

--------------------------------------------------------------------------------

   

David L. Boyle

 

Date: February 15, 2005

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

WAIVER AND GENERAL RELEASE AGREEMENT

 

This Waiver and General Release Agreement (this “Release”) is entered into as of
the date indicated on the signature page of this Release by David L. Boyle
(“Executive”). Executive has been employed by Ambac Financial Group, Inc. (the
“Company”), and in connection with Executive’s retirement and for the
consideration of the payments and benefits set forth in the Retirement Agreement
between Executive and the Company dated as of February 15, 2005 (the “Retirement
Agreement”), the receipt and adequacy of which are herein acknowledged,
Executive agrees as follows:

 

1. General Release

 

Executive and Executive’s heirs, executors, administrators, trustees, legal
representatives and assigns (hereinafter collectively referred to as the
“Releasors”) hereby irrevocably and unconditionally release and forever
discharge Ambac, and any and all of its parent corporations, shareholders,
subsidiaries, divisions, affiliated and related entities, employee benefit
and/or pension plans or funds, successors and assigns, and any and all of its or
their past, present or future officers, directors, agents, stockholders,
fiduciaries, administrators, employees or assigns (whether acting as agents for
Ambac or in their individual capacities) (hereinafter collectively referred to
as the “Released Parties”), of and from any and from any and all claims,
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Releasors may have, or in the future may possess,
arising out of (i) the Executive’s employment relationship with and service as
an employee, officer or director of the Company, and the termination of such
relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that the Executive does not release, discharge or waive any
rights to payments and benefits provided under the Retirement Agreement that are
contingent upon the execution, delivery and non-revocation by the Executive of
this Release.

 

2. ADEA Release

 

The Releasors hereby unconditionally release and forever discharge Ambac, its
subsidiaries and affiliates and each of their respective officers, employees,
directors, shareholders and agents from any and all Claims that the Releasors
may have arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, you hereby acknowledge and confirm the
following:

 

  (a) Executive was advised by Ambac in connection with his retirement to
consult with an attorney of his choice prior to signing this Release and to have
such attorney explain to you the terms of this Release, including, without
limitation, the terms relating to your release of claims arising under ADEA;

 

1



--------------------------------------------------------------------------------

  (b) Executive was given a period of not fewer than 21 days to consider the
terms of this Release and to consult with an attorney of his choosing with
respect thereto;

 

  (c) Executive is providing the release and discharge set forth in this Section
2 only in exchange for consideration in addition to anything of value to which
he is already entitled; and

 

  (d) that Executive knowingly and voluntarily accept the terms of this Release.

 

3. No Legal Claim

 

  (a) Executive represents and warrants that he will not commence, maintain,
prosecute or participate in any action or proceeding of any kind (judicial or
administrative) against any of the Released Parties, arising out of any act,
omission, transaction or occurrence happening up to and including the Effective
Date (as defined below) of this Release, and has not done so as of the Effective
Date of this Release.

 

  (b) If Executive commences or voluntarily and affirmatively joins any legal
action against a Released Party, Executive will promptly indemnify such Released
Party for its reasonable costs and attorneys fees incurred in defending such
action as well as any monetary judgment obtained by Executive against any
Released Party in such action. If Executive is named as a party or included in a
class action against any Released Party, Executive agrees to execute a waiver of
rights and release of any such claims against Released Party.

 

4. Non-Disparagement

 

Executive and Ambac each agree with respect to the other to refrain from making,
directly or indirectly, now or at any time in the future, whether in writing,
orally or electronically: (i) any defamatory or product disparaging comment
concerning the Executive and Ambac or any of its current or former directors,
officers, employees or shareholders, or (ii) any other comment that could
reasonably be expected to be detrimental to the Executive or Ambac’s business or
financial prospects or reputation.

 

5. Continuing Obligations

 

This Release shall not supersede any continuing obligations Executive may have
under the terms of the Retirement Agreement or any other agreement between
Executive and the Company.

 

6. Governing Law

 

This Release will be governed by, and construed in accordance with, the laws of
the State of New York.

 

2



--------------------------------------------------------------------------------

7. Effective Date

 

This Release shall not become effective until the day following the last day of
the Revocation Period (as defined below) (the “Effective Date”).

 

* * *

 

Executive shall have the right to revoke this Release during the seven-day
period (the “Revocation Period”) commencing immediately following the date
Executive signs and delivers this Release to the Company. The Revocation Period
shall expire at 5:00 p.m. New York City Time on the last day of the Revocation
Period; provided, however, that if such seventh day is not a business day, the
Revocation Period shall extend to 5:00 p.m. New York City Time on the next
succeeding business day. In the event Executive revokes this Release, all
obligations of the Company under the Retirement Agreement shall terminate and be
of no further force and effect as of the date of such revocation. No such
revocation by Executive shall be effective unless it is in writing and signed by
Executive and received by the Company prior to the expiration of the Revocation
Period.

 

By:

 

/s/ David L. Boyle

--------------------------------------------------------------------------------

   

David L. Boyle

Date:

 

February 15, 2005

 

3